Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 19, 2018

                                          No. 04-18-00641-CV

                                     IN RE R. Wayne JOHNSON

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       In this mandamus proceeding, relator complains of the trial court’s failure to rule on his
pending motions. On August 27, 2018, the United States Attorney, on behalf of one of the
defendants in the underlying case, filed a Notice of Removal, stating the case underlying this
proceeding was removed to the United States District Court for the Southern District of Texas,
Laredo Division.

       “Once removal is effected, ‘the State court shall proceed no further unless and until the
case is remanded.’” Meyerland Co. v. F.D.I.C., 848 S.W.2d 82, 83 (Tex. 1993) (quoting 28
U.S.C. § 1446(d)) (order). Accordingly, we ORDER this mandamus proceeding abated and
removed from the court’s active docket; it will be reinstated upon the filing of a certified copy of
a remand order.

           It is so ORDERED on September 19, 2018.



                                                      PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle,
             Clerk of Court


1
 This proceeding arises out of Cause No. 2018CVK001331D3, styled R. Wayne Johnson v. Peter O'Rourke, et al.,
pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.